              Case 1:19-cr-00761-JPO Document 112 Filed 05/08/20 Page 1 of 1



                                          Law Offices of
                                      Donna R. Newman
                                          Attorney at Law
                                   New York, New York 10007
                                         Tel. 212-229-1516
                                         Fax. 212-676-7497
                                         cell: 201-306-4369
                                    donnanewmanlaw@aol.com
Member: N.Y. & N.J. Bar


May 8, 2020

VIA EMAIL & ECF

Hon. J. Paul Oetken
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                               Re:    United States v. Darrell Lawrence, Juan Tejeda, et al.
                               19 Cr. 00761 (JPO)

Dear Judge Oetken:

       On May 6, 2020 I filed a motion on behalf of Mr. Tejeda for reconsideration of the
Court’s prior denial of Mr. Tejeda’s application for bond. See DKT. Entry # 110. This letter an
attached exhibit is a supplement to that motion. Exhibit t C to the bail motion is a declaration by
Romedio Viola (see Dkt. Entry # 110-3). It is reproduced hereto as exhibit A. Mr. Viola states in
paragraph 8 of his declaration that he is in possession of the “fake gun” used in the Mac Talk 2
video. Exhibit A, par. 8 (see Dkt. Entry # 110-3, par 8). The photograph which is now attached
to Mr. Viola’s declaration is a picture of the “fake gun” he is referencing in paragraph 8 of his
declaration.

Respectfully submitted,
   /s/
Donna R. Newman
Enc.
Cc: AUSA Jamie Bagliebter email & ECF
    AUSA Frank Balsamello email & EC
    All Counsel of Record via ECF
